Citation Nr: 1610189	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for systemic scleroderma, to include as due to asbestos exposure.  

2.  Entitlement to service connection for pulmonary hypertension and pulmonary embolism, claimed as interstitial lung disease, to include as secondary to systemic scleroderma.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1981 to November 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  These matters have been previously remanded by the Board in December 2013 and March 2015.  

Although the Veteran requested a hearing in her Form 9 appeal, she subsequently withdrew the hearing request in August 2013 correspondence.  38 C.F.R. § 20.702(e) (2015).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 remand instructed the AOJ to send the Veteran a letter requesting additional details regarding the specific places/buildings where she was exposed to asbestos in service.  Unfortunately, the March 2015 letter sent by the AOJ requested information related to in-service herbicide exposure instead of in-service asbestos exposure.  Therefore, additional remand is required to ensure substantial compliance with the March 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, there have been two unsuccessful attempts to obtain records from Dr. T., a private treatment provider who has been identified by the Veteran.  The record does not reflect that the AOJ has informed the Veteran of the inability to obtain these private medical records, as required by 38 C.F.R. § 3.159(e).  Upon remand, the AOJ must provide the Veteran with notice of VA's inability to obtain these medical records.  

As pulmonary hypertension and pulmonary embolism are claimed as secondary to systemic scleroderma, the claim for service connection for pulmonary hypertension and pulmonary embolism is inextricably intertwined with the claim of service connection for systemic scleroderma.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the claim of service connection for pulmonary hypertension and pulmonary embolism must also be remanded.  

The claims folder should also be updated to include VA treatment records compiled since November 2015 at the VA Eastern Colorado Health Care System and since May 2012 at the VA Salt Lake Health Care System.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Eastern Colorado Health Care System, and all associated outpatient clinics including the Pueblo Outpatient Clinic dated from November 20, 2015 to the present, and all treatment records from the VA Salt Lake City Health Care System from May 8, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Provide the Veteran with notice informing her of (1) VA's inability to obtain records from Dr. T.; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  Please be advised that these records were requested on December 10, 2009 and January 19, 2010.  

3.  Send the Veteran a letter requesting additional details regarding the specific places/buildings where she was exposed to asbestos in service, and whether there was any occupational or other asbestos exposure before and after service.  

4.  If the Veteran responds to the request for additional information regarding the specific places/buildings where she was exposed during service and whether there are any occupational or other asbestos exposure before and after service, contact the National Personnel Records Center (NPRC), or other appropriate records repository, in order to verify asbestos exposure.  

5.  Regardless of whether the Veteran responds to the request for additional information, contact the NPRC or other appropriate records repository to verify whether the Veteran was exposed to asbestos while stationed at Naval Station Roosevelt Roads from December 1983 to November 1986.  

6.  Once all of the above development is complete, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




